UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 98-4277

PAUL JAMES,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Danville.
Jackson L. Kiser, Senior District Judge.
(CR-97-70095)

Submitted: November 10, 1998

Decided: December 2, 1998

Before WILLIAMS and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed in part and dismissed in part by unpublished per curiam
opinion.

_________________________________________________________________

COUNSEL

Mark Timothy Williams, WILLIAMS, MORRISON, LIGHT &
MOREAU, Danville, Virginia, for Appellant. Robert P. Crouch, Jr.,
United States Attorney, Anthony P. Giorno, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Paul James appeals from concurrent eighty-seven month sentences
imposed after he pled guilty to five counts of distributing crack
cocaine in violation of 21 U.S.C.A. § 841 (West 1981 & Supp. 1998).
Following the district court's colloquy pursuant to Fed. R. Crim. P.
11, the court found that James understood "the nature and conse-
quences of a plea of guilty, and that he . . . [entered] it voluntarily."
James then executed the plea agreement in open court, and the court
accepted the plea. In his plea agreement, James waived his right to
appeal sentencing guidelines issues. James retained only the right to
appeal an upward departure. Four days later, he sent a letter to the dis-
trict judge requesting to withdraw his plea. The judge denied James'
motion to withdraw his plea but granted his motion for the appoint-
ment of new counsel. Following his attempt to change his plea, James
moved to have a psychiatric evaluation performed on himself. The
district court denied the motion after a hearing for lack of reasonable
cause to order a psychiatric evaluation. After sentencing, James filed
a timely notice of appeal.

James raises three issues on appeal. He asserts that the district court
erred in not ordering an evaluation of his competency, in not allowing
him to withdraw his plea, and in not imposing a sentence of less than
the mandatory minimum under the safety valve provision of U.S. Sen-
tencing Guidelines Manual § 5C1.2 and 18 U.S.C.A. § 3553(f).

I.

Due process requires that a defendant be legally competent before
he enters a guilty plea or is convicted of a crime. See United States
v. Mason, 52 F.3d 1286, 1289 (4th Cir. 1995). Thus, the district court
should order a competency hearing if there is reasonable cause to
believe that the defendant may be presently suffering from a mental

                    2
disease or defect rendering him mentally incompetent to the extent
that he is unable to understand the nature and the consequences of the
proceedings against him or assist properly in his defense. See 18
U.S.C.A. § 4241(a) (West 1994); see also United States v. Truglio,
493 F.2d 574, 578 (4th Cir. 1974). The district court's determination
of whether reasonable cause exists is reviewed for an abuse of discre-
tion. See Mason, 52 F.3d at 1289.

In the present case, the district court did not abuse its discretion by
denying James' motion for an evaluation. Despite the fact that James
was a long-term addict who had lost his pancreas and done other per-
manent damage to his body, the record shows that James consulted
with his lawyer at the time he pled guilty and that he had both a ratio-
nal as well as a factual understanding of the proceedings against him.
See United States v. Crump, 120 F.3d 462, 467 (4th Cir. 1997).
Despite testimony that James had been incoherent in jail when he was
not receiving his insulin, James testified that he had received his insu-
lin shot on the day he entered his guilty plea. James answered the
judge's Rule 11 questions with little difficulty.

Two days after his plea, he met with Frank Fuller, the probation
officer who prepared the presentence report. Fuller testified that
James "was able [two days after his guilty plea] to relate the events
that had happened clearly" and that James seemed rational and coher-
ent. (J.A. at 68.) James' attorney of record at the time of his plea
stated at the hearing on the motion to withdraw James' plea that
James had "been cooperative . . . and very straightforward and com-
pletely easy to talk to up until the moment" the plea withdrawal letter
was composed. (J.A. at 51.) Even with James' extensive contacts with
physicians and mental health professionals for his health and addic-
tion problems and James' brief hospitalization during incarceration
for complications arising from diabetes, James has never been
referred to a psychiatrist or treated for mental illness.

Under these circumstances, we find that the district court did not
abuse its discretion in finding that James did not show reasonable
cause for a psychiatric evaluation to be performed.

II.

Before a defendant may withdraw his plea, he must make a show-
ing of a "fair and just reason" for the withdrawal. See United States

                     3
v. Moore, 931 F.2d 245, 248 (4th Cir. 1991). The district court's rul-
ing on this issue is reviewed for abuse of discretion. See id. James
presented to the district court two grounds in support of his motion
to withdraw: (1) that he was an addict and that is the reason he com-
mitted the crimes, and (2) that an informant lured James into selling
the drugs. On appeal, James emphasizes that his competency to enter
his guilty pleas is in question. The district court's finding that James'
plea was knowing and voluntary in the Rule 11 proceeding constitutes
a "formidable barrier" to the finding of abuse of discretion in the
denial of a motion to withdraw the plea. See United States v. Craig,
985 F.2d 175, 179 (4th Cir. 1993).

Given the fact that James was competent to enter a plea, that he had
competent counsel with whom he discussed the plea prior to entering
his plea, and that James fails to credibly assert his legal innocence,
we find that the district court did not err in finding that James failed
to present a fair and just reason for the withdrawal of his plea.

III.

James next challenges the deletion of the reduction in his base
offense level pursuant to the safety valve provision in his amended
presentence report. As the Government properly notes, in the plea
agreement James waived his "right to appeal sentencing guideline fac-
tors, including those conferred by Title 18, United States Code, Sec-
tion 3742, except for an upward departure from the Guidelines." (J.A.
at 38-39.) Other than his general argument on competency, James
does not challenge his assent to this provision. Because he knowingly
and voluntarily waived his right to appeal this determination by the
district court, we dismiss this portion of the appeal.

Accordingly, we affirm James' conviction and dismiss the appeal
of his sentence. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

AFFIRMED IN PART; DISMISSED IN PART

                     4